Order of disposi*463tion, Family Court, Bronx County (Monica Drinane, J.), entered on or about August 13, 2007, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed the act of unlawful possession of a weapon by a person under 16, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The evidence established a seizure of a knife in open view. Concur—Tom, J.P., Andrias, Nardelli and Williams, JJ.